WARREN, J.,
dissenting.
I join in Judge Landau’s dissent and write simply to point out that the majority premises its result on a logical fallacy. To say that a finding of impairment is consistent with a compensable injury only means that it could be compensable. To say no one has said that it is not compensable does not mean that it is compensable. Here, the majority holds that when an impairment could be compensable and no one says it is not, it is compensable; that is logically fallacious.
I dissent.